DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustavsson (US 5791796 A1).
Regarding claim 1, Gustavsson teaches a panel (16), comprising: a latch (fig. 5 - fig. 6), comprising: a wheel (32); a housing (84) engaged with the wheel, the housing and the wheel to move together along a side of the panel (col. 3 lines 64-65); an alignment arm (95) separate from the wheel; a guide pin (124) coupled to and extending from the alignment arm, the guide pin having an angled leading end (126 and 128) to engage with an alignment orifice (131) of a chassis;  and a bias member (36) to bias the wheel and housing against the direction of movement of the housing and wheel (col. 3 lines 64-65), the bias member to exert a reactive force against the panel (force of spring 36).
Regarding claim 2, Gustavsson teaches the panel of claim 1, further comprising a hinge (90), wherein the latch is to move with the panel about the hinge (fig. 5).
Regarding claim 3, Gustavsson teaches the panel of claim 2, wherein the wheel and the housing are to move together along an axis of rotation of the hinge (fig. 5).
Regarding claim 4, Gustavsson teaches the panel of claim 3, wherein the wheel and the housing are to resistively move together against the bias member (col. 3 lines 64-65).
Regarding claim 5, Gustavsson teaches the panel of claim 4, wherein the bias member (36) is to resist the movement of the wheel and the housing together so as to apply a lifting force against the panel (col. 3 lines 64-65).
Regarding claim 6, Gustavsson teaches the latch of claim 4, wherein the housing (84) further includes a retaining hook (93) to engage with a retention edge (94) of the panel, the retaining hook to allow movement of the housing along the axis of rotation of the hinge (through slot 94).
Regarding claim 7, Gustavsson teaches a door, comprising: a hinge (90) disposed on a first side of the door (bottom edge); and a latch (32, 124) disposed on a second side of the door (top edge), the latch to move with the door about the hinge and comprising: a movable housing (84) to move laterally to a closing direction of the door; a wheel (32) attached to the housing and to move with the housing (col. 3 lines 64-65); an alignment arm separate from the wheel (95); a guide pin (124) coupled to and extending away from the alignment arm, the guide pin having an angled leading end (126 and 128) to engage with an alignment orifice (131) of a chasses; and a bias member (36) to bias the wheel and housing in a direction laterally to the closing direction of the door (col. 3 lines 64-65).
Regarding claim 8, Gustavsson teaches the door of claim 7, wherein the first side of the door and the second side of the door are opposite to one another (top and bottom of door).
Regarding claim 10, Gustavsson teaches the door of claim 7, wherein the wheel (23) is to engage with the chassis (fig. 6) to move the latch such that the guide pin (124) moves from an unaligned position (fig. 5) to an aligned position (fig. 6) with the alignment orifice.
Regarding claim 11, Gustavsson teaches an imaging device, comprising: a door having a hinge (90) disposed on a first side (bottom edge) to engage the door with a chassis (70) of the imaging device, the door to move about the hinge along a closing direction to close against a side of the chassis (fig. 6); a latch (32, 124) disposed on a second side of the door (top edge) and to move with the door, comprising: a movable housing (84); a wheel (32) attached to the housing, the wheel and the housing to move together laterally to the closing direction of the door (col. 3 lines 64-65); an alignment arm separate from the wheel (95); a guide pin (124) coupled to and extending away from the alignment arm, the guide pin having an angled leading end (126 and 128) to engage with an alignment orifice (131) of a chasses; and a bias member (36) to bias the wheel and housing in a direction laterally to the closing direction of the door (col. 3 lines 64-65).
Regarding claim 12, Gustavsson teaches the imaging device of claim 11, wherein the chassis (70) comprises a detent (26) to receive the wheel of the latch if the door closes against the chassis (fig. 6).
Regarding claim 13, Gustavsson teaches the imaging device of claim 12, wherein an edge of the detent (26) is to move the wheel and housing laterally to the closing direction against the resistance of the bias member if the wheel comes into contact with the edge of the detent throughout the travel of the door along the closing direction (col. 3 lines 64-65).
Regarding claim 14, Gustavsson teaches the imaging device of claim 13, wherein the wheel (32) is to cause the bias member to exert a lifting force against the door if the wheel engages with the edge of the detent (col. 3 lines 64-65).
Regarding claim 15, Gustavsson teaches the imaging device of claim 14, wherein the wheel (32) is to engage with the edge of the detent in a rolling manner to be received by the detent (fig. 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675